Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s claim amendments and remarks filed June 17, 2022 have been fully considered but are not persuasive in overcoming all §103 rejections of record.  The claims are entered as the new and never previously presented limitation to the claimed coatings actually being cured can be addressed by the prior art of record, Achibet (WO2015197552).  As this limitation is being done after final rejection, any rejection under appeal derived from the claim set filed June 17, 2022 with this newly presented cured limitation with be updated to reject the cured limitation.  This will be necessitated by Applicant’s submission of this claim limitation after final rejection.
	Applicant’s remarks filed June 17, 2022 have been fully considered but are not persuasive in establishing that the rejection over Achibet is overcome by the curing limitation.
	With respect to Achibet, the coating formulations are taught to contain crosslinkers specifically throughout the entire document.  This reasonably suggests a cured coating is a desired final product of Achibet as crosslinkers are logically used to cure compositions; coating or otherwise.
On page 28 lines 30-35, Achibet teaches the coating formulation, which comprise crosslinkers, reduces migration of the components of the coating system out of the cured coating system. (emphasis added).
On page 32 lines 25-28 Achibet exemplifies a baking process for the coating compositions on the cans which reasonably suggests to one of ordinary skill in the art the baking process is used to cure the coating compositions especially in light of the teachings of page 28 lines 30-35 and also the use of crosslinkers in the compositions as discussed above.
Finally, page 1 lines 15-16 and 20-21 provides background information of known coating formulations in the food/beverage can application area which comprise crosslinkers and are cured to arrive at coatings which have low amounts of migrated components.
Taken together, the above evidence reasonably suggests that the coatings of Achibet must be cured to have their useful end application uses; i.e. as a food / beverage can coating.  Alternatively, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Achibet by baking the coating formulations on the cans, in other words curing them, to arrive at food / beverage can coatings which have low amounts of migration of the underlying compounds in the coating as taught by Achibet as discussed above and to cure the films as they contain crosslinkers in the formulation.  
A skilled artisan would have a reasonably expectation of success in the above modification of Achibet because Achibet exemplifies baking the coated can films including baking condition and also teaches the use of crosslinkers in the formulations.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299. The examiner can normally be reached 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L. Tarazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Christopher M Rodd/Primary Examiner, Art Unit 1759